Citation Nr: 1808002	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-18 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities including due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967, to include service in the Republic of Vietnam.
This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).
In July 2016, the Veteran testified at a video teleconference hearing before the undersigned.

A review of the record raises the claim of entitlement to service connection for a cervical disorder, to include cervical stenosis.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A review of the appellant's service treatment records reveals no complaints, findings or diagnoses pertaining to peripheral neuropathy.  These records do reflect care for a low back disorder in July 1963, to include feigned symptoms of absent deep lower extremity tendon reflexes.  At a May 1967 separation examination the Veteran was clinically evaluated as neurologically normal.

A review of the postservice evidence does not reveal findings consistent with compensably disabling neuropathy within one year of the Veteran's separation from active duty.  

In October 2007, the Veteran was seen at Physicians Primary Care and found to show signs of radiculopathy that the examiner opined may be due to lumbar spinal stenosis.  

Later in October 2007, the Veteran was again seen by Physicians Primary Care.  His medical history was notable for drinking alcohol daily, and having no desire to stop drinking.  Following an examination of the Veteran to include laboratory studies and nerve conduction studies the claimant was diagnosed with alcoholic polyneuropathy.  The appellant was counselled to abstain from drinking alcohol.

The appellant was seen for a VA neurological examination in December 2010.  The Veteran reported his service in the Republic of Vietnam, and he reported a history of problems with neuropathy since 1978.  Physical examination yielded a diagnosis of bilateral peripheral neuropathy of the hands and feet.  No opinion was offered linking this disorder to service.

In May 2012 the appellant was seen by A.R. Trubuiani, D.P.M., for complaints of foot pain.  In pertinent part he was diagnosed with severe bilateral peroneal neuropathy, severe tibial nerve neuropathy, and neuropathy of the superficial peroneal sensory nerve, and plantar sensory nerves.  A history of daily alcohol use was noted.

VA treatment records indicate that the Veteran was examined on a yearly basis from May 2008 through at least May 2013, and at each of these yearly visits, he was evaluated as positive for excessive use of alcohol with screening test scores ranging from "4" to "7."  

The postservice evidence does, however, show a March 2016 diagnosis by Amanda Avila, M.D., of cerebellar degeneration with significant sensorineural peripheral neuropathy and ataxia.  Additionally, a November 2016 private MRI study of the cervical spine revealed no evidence of a central neuro compressive lesion, but evidence of neural foraminal stenosis.  The appellant was urged to stop drinking alcohol.

In June 2016, Paul Trutel, M.D., opined that there was a 90 percent probability that the Veteran's neuropathy was caused by exposure to Agent Orange because the appellant did not have common risk factors for neuropathy to include diabetes and alcoholism.  

The RO has continued to deny the claim since the original rating decision.  Unfortunately, despite the receipt of the pertinent evidence discussed above the RO failed to issue a supplemental statement of the case informing the Veteran why his claim remained denied despite VA's receipt of numerous evidentiary submissions since the June 2013 statement of the case.  Hence, in order to comply with the provisions of 38 C.F.R. § 19.31 (2017), further development is required.  The provisions of 38 C.F.R. § 19.31 require that a supplemental statement of the case be furnished to the Veteran when additional pertinent evidence is received after a statement of the case or the most recent supplemental statement of the case has been issued.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding, pertinent VA treatment records relating to upper and lower extremity peripheral neuropathy dated since October 2015. All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given the opportunity to respond.

2.  After completing any additional development deemed necessary, the RO should review all of the evidence and readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This specifically includes the submission of medical opinion evidence linking peripheral neuropathy to service which is based on a consideration and discussion of all pertinent evidence to specifically include the appellant's documented history of alcoholic neuropathy.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017). 

